       Case 20-11072-jkf      Doc 30     Filed 05/17/20 Entered 05/18/20 00:40:13            Desc Imaged
                                       Certificate of Notice Page 1 of 4
                                     United States Bankruptcy Court
                                   Eastern District of Pennsylvania
In re:                                                                                 Case No. 20-11072-jkf
Sarah Louise Velez                                                                     Chapter 13
Daniel Enrique Velez
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0313-2           User: Keith                 Page 1 of 2                   Date Rcvd: May 15, 2020
                               Form ID: 309I               Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 17, 2020.
db/jdb         +Sarah Louise Velez,   Daniel Enrique Velez,     75 North Franklin Street,
                 Pottstown, PA 19464-5657
tr             +SCOTT F. WATERMAN (Chapter 13),    Chapter 13 Trustee,    2901 St. Lawrence Ave.,   Suite 100,
                 Reading, PA 19606-2265
14476204       +Michael D. Vagnoni, Esquire,    Obermeyer Rebman Maxwell & Hippel, LLP,
                 Centre Square West, Suite 3400,    1500 Market Street,    Philadelphia, PA 19102-2100
14476200       +Montgomery County Tax Claim Bureau,    1 Montgomery Plaza,    Suite 610,
                 Norristown PA 19401-4855
14476201       +PECO - Bankruptcy Group,    2301 Market St,    Philadelphia PA 19103-1338
14476203       +Portnoff Law Associates LTD.,    2700 Horizon Drive,    Suite 100,
                 King of Prussia PA 19406-2726
14476202       +Pottstown Tax Office,    100 East High Street,    Pottstown, PA 19464-5438
14489303       +Wells Fargo Bank N.A., d/b/a Wells Fargo Auto,     PO Box 130000,   Raleigh NC 27605-1000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: mmcfarlin@rrslegal.com May 16 2020 02:50:52        MICHAEL RAYBURN MCFARLIN,
                 Roland Rick Stock, LLC,    933 N. Charlotte Street,    Suite 3B,    Pottstown, PA 19464
smg             E-mail/Text: megan.harper@phila.gov May 16 2020 02:51:19        City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us May 16 2020 02:51:06
                 Pennsylvania Department of Revenue,     Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov May 16 2020 02:51:15        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
ust            +E-mail/Text: ustpregion03.ph.ecf@usdoj.gov May 16 2020 02:51:10        United States Trustee,
                 Office of the U.S. Trustee,    200 Chestnut Street,    Suite 502,    Philadelphia, PA 19106-2908
14476313        E-mail/PDF: resurgentbknotifications@resurgent.com May 16 2020 02:55:59
                 Ashley Funding Services, LLC,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
14473199       +E-mail/Text: bankruptcy@cavps.com May 16 2020 02:51:13        Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
14476198       +E-mail/PDF: creditonebknotifications@resurgent.com May 16 2020 02:55:57         Credit One Visa,
                 6801 S. Cimerron Rd,    Las Vegas, NV 89113-2273
14476199        E-mail/PDF: DellBKNotifications@resurgent.com May 16 2020 02:55:58        Dell Financial Services,
                 P.O. Box 80409,   Austin, TX 78708-0409
14490613       +EDI: AIS.COM May 16 2020 06:48:00      Directv, LLC,    by American InfoSource as agent,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
14476315        E-mail/PDF: resurgentbknotifications@resurgent.com May 16 2020 02:55:59         LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
14491555        EDI: PRA.COM May 16 2020 06:48:00      Portfolio Recovery Associates, LLC,      POB 41067,
                 Norfolk VA 23541
14476205        EDI: WFFC.COM May 16 2020 06:48:00       Wells Fargo Bank N.A.,    P.O. Box 6995,
                 Portland OR 97228-6995
14476206        EDI: WFFC.COM May 16 2020 06:48:00       Wells Fargo Dealer Services,    P.O. Box 168048,
                 MAC T9017-026,   Irving TX 75016-8048
14476207       +EDI: WFFC.COM May 16 2020 06:48:00       Wells Fargo Dealer Services,    P.O Box 29704,
                 Phoenix, AZ 85038-9704
                                                                                                TOTAL: 15

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*            +SCOTT F. WATERMAN (Chapter 13),   Chapter 13 Trustee,   2901 St. Lawrence Ave.,   Suite 100,
                  Reading, PA 19606-2265
14499127*      ++DELL FINANCIAL SERVICES,   P O BOX 81577,   AUSTIN TX 78708-1577
                (address filed with court: Dell Financial Services, LLC,    Resurgent Capital Services,
                  PO Box 10390,   Greenville, SC 29603-0390)
                                                                                             TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
        Case 20-11072-jkf            Doc 30      Filed 05/17/20 Entered 05/18/20 00:40:13                          Desc Imaged
                                               Certificate of Notice Page 2 of 4


District/off: 0313-2                  User: Keith                        Page 2 of 2                          Date Rcvd: May 15, 2020
                                      Form ID: 309I                      Total Noticed: 23


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 17, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 15, 2020 at the address(es) listed below:
              MICHAEL RAYBURN MCFARLIN    on behalf of Joint Debtor Daniel Enrique Velez mmcfarlin@rrslegal.com
              MICHAEL RAYBURN MCFARLIN    on behalf of Debtor Sarah Louise Velez mmcfarlin@rrslegal.com
              SCOTT F. WATERMAN (Chapter 13)    ECFMail@ReadingCh13.com
              SCOTT F. WATERMAN (Chapter 13)    on behalf of Trustee SCOTT F. WATERMAN (Chapter 13)
               ECFMail@ReadingCh13.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                             TOTAL: 5
    Case 20-11072-jkf                    Doc 30       Filed 05/17/20 Entered 05/18/20 00:40:13                                      Desc Imaged
                                                    Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1                 Sarah Louise Velez                                                     Social Security number or ITIN     xxx−xx−0853

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Daniel Enrique Velez                                                   Social Security number or ITIN     xxx−xx−0622
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Pennsylvania
                                                                                                Date case filed for chapter 13 2/21/20
Case number:          20−11072−jkf



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Sarah Louise Velez                                            Daniel Enrique Velez

2. All other names used in the
   last 8 years
                                              75 North Franklin Street                                      75 North Franklin Street
3. Address                                    Pottstown, PA 19464                                           Pottstown, PA 19464
                                              MICHAEL RAYBURN MCFARLIN                                      Contact phone 610 850 9036
                                              Roland Rick Stock, LLC
4. Debtor's  attorney
   Name and address
                                              933 N. Charlotte Street                                       Email: mmcfarlin@rrslegal.com
                                              Suite 3B
                                              Pottstown, PA 19464

5. Bankruptcy trustee                         SCOTT F. WATERMAN (Chapter 13)                                Contact phone (610) 779−1313
     Name and address                         Chapter 13 Trustee
                                              2901 St. Lawrence Ave.                                        Email: ECFMail@ReadingCh13.com
                                              Suite 100
                                              Reading, PA 19606

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed                                                                    Philadelphia Office −− 8:30 A.M. to 5:00 P.M;
     at this address.                         900 Market Street                                             Reading Office −− 8:00 A.M. to 4:30 P.M.
     You may inspect all records filed in     Suite 400
     this case at this office or online at    Philadelphia, PA 19107                                        Contact phone (215)408−2800
      www.pacer.gov.
                                                                                                            Date: 5/15/20

                                                                                                                  For more information, see page 2



Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
    Case 20-11072-jkf                     Doc 30       Filed 05/17/20 Entered 05/18/20 00:40:13                                                Desc Imaged
                                                     Certificate of Notice Page 4 of 4
Debtor Sarah Louise Velez and Daniel Enrique Velez                                                                                           Case number 20−11072−jkf

7. Meeting of creditors                                                                                                 Location:
   Debtors must attend the meeting to     June 12, 2020 at 10:00 AM                                                     The Mtg of Creditors will be conducted,
   be questioned under oath. In a joint                                                                                 via video conference. All interested,
   case, both spouses must attend.                                                                                      parties shall contact the Trustee, for
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If                 connection details.
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                      Filing deadline: 8/11/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                            Filing deadline: 7/7/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                             Filing deadline: 8/19/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                              Filing deadline:       30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                    conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                     meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has filed a plan.This plan proposes payment to the trustee of $787.47 per month for 60 months. The plan is enclosed.
                                          The hearing on confirmation will be held on:
                                          7/15/20 at 09:30 AM , Location: Courtroom #3, 900 Market Street, Philadelphia, PA 19107
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                          page 2
